     Case 1:17-cr-00188-NONE-SKO Document 191 Filed 08/27/20 Page 1 of 2



 1    NINA MARINO, ESQ. (State Bar No. 142815)
      JENNIFER LIESER, ESQ. (State Bar No. 313707)
 2    KAPLAN MARINO, PC
      9454 Wilshire Blvd., Suite 902
 3    Beverly Hills, California 90212
      Tel: (310) 557-0007
 4    Fax: (310) 861-1776
      E-mail: marino@kaplanmarino.com
 5             lieser@kaplanmarino.com
 6    Attorneys for Defendant
      WILLIAM JAMES FARBER
 7

 8                                 UNITED STATES DISTRICT COURT
 9                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    )   Case No. 17-CR-00188-NONE-SKO
                                                   )
12                                   Plaintiff,    )   ORDER CONTINUING SENTENCING
                                                   )   DATE
13                         v.                      )
                                                   )   SENTENCING DATE: 2/19/2021
14                                                 )
                                                   )
15    WILLIAM JAMES FARBER,                        )
                                                   )
16                                   Defendant.    )
                                                   )
17
             GOOD CAUSE APPEARING, IT IS hereby ordered that:
18
      (1) that the sentencing currently set for October 2, 2020, at 10:30 a.m., be continued to February
19
         19, 2021, at 8:30 a.m.;
20
      (2) that the informal objections to the draft Presentence Investigation Report be delivered to the
21
         probation officer and each other on or before January 22, 2021;
22
      (3) that the final Presentence Investigation Report be made available via CM/ECF to the court and
23
         counsel on or before January 29, 2021;
24
      (4) that the formal objections and sentencing memoranda be filed with the court on or before
25
         February 5, 2021; and
26
      (5) that any Replies or Statements of Non-Opposition be filed with the court on or before February
27
         12, 2021.
28

                                                       1
                                   [PROPOSED] ORDER TO CONTINUE SENTENCING
     Case 1:17-cr-00188-NONE-SKO Document 191 Filed 08/27/20 Page 2 of 2



 1                                             ORDER

 2    IT IS SO ORDERED.
 3
         Dated:   August 26, 2020
 4                                                  UNITED STATES DISTRICT JUDGE

 5

 6

 7

 8    Presented by,
      KAPLAN MARINO, PC
 9

10

11    _________/ s /____________
      NINA MARINO
12    JENNIFER LIESER
      Attorneys for Defendant
13    WILLIAM JAMES FARBER
14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                2
                             [PROPOSED] ORDER TO CONTINUE SENTENCING
